Holmes, J.,
dissenting. I dissent from this majority opinion for two basic reasons. One, the exclusionary language of this contract of insurance is clear and unambiguous, and does not contravene the statutory mandate of R.C. 3937.18(A). Also, it is my view that such exclusionary language does not conflict with this court’s prior holding in Dairyland Ins. Co. v. Finch (1987), 32 Ohio St.3d 360, 513 N.E.2d 1324.
The liability exclusion for injury to Percy Alexander contained in the policy is reasonable and valid and should not be abrogated through this collateral attack judicially applying underinsured motorist coverage to this insured automobile owned by Alexander. The policy language declaring that an uninsured motor vehicle, within the meaning of the policy, is not a vehicle insured under the liability coverage of the policy is valid and reasonable and should be enforceable. This is particularly so here where the type of coverage Percy Alexander is demanding is, in fact, available in the marketplace.
Dairyland does provide supportive language for the proposition that an exclusionary clause in a liability portion of a policy should not, ipso facto, make the insured eligible for uninsured motorist coverage. The Dairyland court cited with approval Holt v. State Farm Mut. Auto. Ins. Co. (Tenn.1972), 486 S.W.2d 734, 737, for the following analysis:
“ ‘The intent of the statute is to require automobile liability insurance companies to provide their insureds protection against drivers of vehicles without liability coverage.
“ ‘The car in which the * * * [plaintiff] was riding, at the time of the accident, was covered by a liability insurance policy. This coverage was not available to him because he was [as a family member] specifically excluded * * * and not because of lack of liability protection.’ ” Id. at 364, 513 N.E.2d at 1328-1329.
This same principle that the intent of the statute is to require automobile liability insurance companies to provide their insureds protection against drivers of other vehicles without liability coverage should be applied here.
*403Additionally, to arrive at the conclusion of this majority, it is not necessary to overrule Dairyland. Dairyland was decided only within the context of intrafamilial exclusions in insurance policies and whether such exclusions violated R.C. 3937.18. The thrust of Dairyland was that the prior history of interspousal immunity, along with the potential for collusive suits, outweighed the public policy evidenced by the statute. Here, the insurance company has excluded the coverage when the automobile being driven is that of the insured. These situations are legally significantly different and may reasonably be distinguished.
Wright, J., concurs in the foregoing dissenting opinion.